JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and appendices filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed February 15, 2013 be affirmed. The court correctly held that it lacked authority to modify appellant’s sentence under 18 U.S.C. § 3582(c)(2) because the relevant amendments did not have the effect of lowering the applicable guideline range and a modification of appellant’s sentence would therefore not have been consistent with the pertinent policy statement. See U.S.S.G. § lB1.10(a)(2)(B); see also United States v. Johnson, 569 F.3d 619, 623-25 (6th Cir.2009).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.